DETAILED ACTION
This is the second Office Action regarding application number 16/875,444, filed on 02/07/2020, which is a continuation of PCT/JP2018/020054, filed on 05/24/2018, and which claims foreign priority to JP 2017-155597, filed on 08/10/2017.
This action is in response to the Applicant’s Response dated 08/11/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 are currently pending.
Claims 1, 3-6, and 11-13 are amended.
Claims 10, 19, and 20 are withdrawn.
Claims 1-9 and 11-18 are examined below.
The rejection of claims 1-9 and 11-18 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
No claim is allowed.

Response to Arguments

The applicant argues that KANG discusses the overall color components of a PV module but not of individual components, such as the transparency of the light receiving side protection member. Remarks 11. The applicant also argues that the cited references do not contemplate calculating chromaticity differences of different parts of the solar cell module as recited in claims 1 and 5. Remarks 12. The applicant’s remarks were fully considered but do not persuade the examiner of error or non-obviousness.
First, the rejections of record rely on the primary ISHIGURO reference to teach the light receiving side protection member (first protective member 12 having translucency and made of typical glass, para. 22). The applicant reports in its specification at Table 1 that translucent cover glass has visual color components that satisfy the range claimed. The applicant provides no information to suggest that the glass of ISHIGURO is materially different that the materials itself describes as satisfying the claimed limitation. The applicant reports that light blue color glass fails to meet the claimed C* range, and the examiner notes that glass having more blue color will very likely have greater C* values.
Second, the primary ISHIGURO reference expressly describes that one of its primary goals is to reduce the “coloristic contrast” between areas where the solar cells are positioned and the gap areas between the solar cells (para. 57). The examiner understands the term “coloristic contrast” as synonymous with an intention to compare and control the chromaticity differences mentioned by the applicant in its remarks. This theme of color control to present a uniform visual aesthetic is reinforced by the entire 
When considered together, the examiner finds that the totality of the evidence and instruction provided by the prior art references would, more likely that not, guide skilled artisans to modify the references to arrive at the invention claimed by the applicant. The examiner requests the applicant to provide more specific rebuttals or data to establish that the modifications and direction of the cited prior art references would lead to a device unobvious or patentably distinct than the instant invention claimed. 
Additionally, the examiner notes that the applicant’s specification includes very limited information to instruct skilled artisans to the production of the claimed invention, in particular a module having color properties within the entirety of each of the claimed color ranges. There is essentially one embodiment, “Example 1”, that satisfies each of the claimed ranges, but little guidance or description of materials, structure, and dimensions of this single example. The examiner suggests amendments to the independent claims that recite more limited color values to ensure that the entire scope of the invention claimed is supported by the specification and sufficient to allow skilled artisans to construct the invention claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIGURO (US 2016/0359064 A1) in view of KANG (US 2018/0342640 A1).
Regarding claim 1, ISHIGURO teaches a solar cell module comprising: a solar cell (11); a light receiving side sealing material (31) and a light receiving side protection member (12) which are laminated and arranged in this order on a light receiving side with reference to the solar cell; and a back-side sealing material (32) and a back-side protection member (13) which are laminated and arranged in this order on a back side opposite to the light receiving side with reference to the solar cell (Fig. 4).

    PNG
    media_image1.png
    375
    572
    media_image1.png
    Greyscale

ISHIGURO does not disclose expressly any color system values for light reflected by the module, e.g., C*, ΔT, ΔE.
However, ISHIGURO does explain that the light receiving side sealing material contains a wavelength converting additive (wavelength conversion material 33, para. 47), and that its purpose is to impact an aesthetic color and visual character to the solar module, such as by fluorescing a blue color (para. 47) and so the module “looks good and is excellent in design” (para. 7). That is, ISHIGURO recognizes that the visual aesthetic color and reflectance substantially impacts the module design, and that the additives can be selected and optimized to achieve a desired appearance.
KANG teaches a solar cell module having wavelength conversion material (nanoparticles 504, Fig. 5A), that function to control the ΔE, absorption, and scattering properties of the module to allow for precise control and tuning of what colors reach a viewer’s eye (para. 56). KANG states the importance of referencing and measuring the 

    PNG
    media_image2.png
    534
    537
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ISHIGURO and optimize the wavelength converting material and the solar module’s corresponding L*a*b* and ΔE values as taught by KANG, including to values within the claimed ranges, in order to have achieved a desired visual appearance of the solar module.  Although the 

Regarding claim 2, the combination of ISHIGURO and KANG teaches or would have suggested the solar cell module according to claim 1, wherein a chromaticity difference ΔE[c-k] calculated from a measurement value Qc(L*[Qc], a*[Qc], b*[Qc]) for the solar cell itself and a measurement value Qk(L*[Qk], a*[Qk], b*[Qk]) for the back-side protection member itself satisfies the following condition: ΔE[c-k]≤60 (KANG, Table 1 describes ΔE less than 60).

Regarding claim 3, the combination of ISHIGURO and KANG teaches or would have suggested the solar cell module according to claim 1, comprising a wiring member (conducting wire 14), wherein a chromaticity difference ΔE[c-k] calculated from a measurement value Qc(L*[Qc], a*[Qc], b*[Qc]) for the solar cell itself and a measurement value Qk(L*[Qk], a*[Qk], b*[Qk]) for the back-side protection member itself satisfies the following condition: ΔE[c-k]≤60 (KANG, Table 1 describes ΔE less than 60).

Regarding claim 7, the combination of ISHIGURO and KANG teaches or would have suggested the solar cell module according to claim 1, wherein the light receiving side sealing material contains a wavelength converting additive (wavelength conversion material 33, ISHIGURO, para. 47).

Regarding claim 8, the combination of ISHIGURO and KANG teaches or would have suggested the solar cell module according to claim 1, wherein the solar cell is a backside junction type solar cell (solar cell may be a backside junction type, ISHIGURO, para. 27).


Claims 4-6 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIGURO (US 2016/0359064 A1) in view of KANG (US 2018/0342640 A1) as applied to claim 1 above, and further in view of LONG (US 2017/0104448 A1).
Regarding claim 4, the combination of ISHIGURO and KANG teaches or would have suggested the solar cell module according to claim 1, but does not compare L*a*b* and associated values under both a D50 and D65 light source.
LONG describes a measuring method of a photovoltaic device color using “plurality of light sources” (para. 23) including D50 and D65 (para. 27). The purpose of the measurement to better understand the color properties of the module (para. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ISHIGURO further and measure 

Regarding claim 5, ISHIGURO teaches a solar cell module comprising: a solar cell (11); a light receiving side sealing material (31) and a light receiving side protection member (12) which are laminated and arranged in this order on a light receiving side with reference to the solar cell; and a back-side sealing material (32) and a back-side protection member (13) which are laminated and arranged in this order on a back side opposite to the light receiving side with reference to the solar cell (Fig. 4).

    PNG
    media_image1.png
    375
    572
    media_image1.png
    Greyscale

ISHIGURO does not disclose expressly any color system values for light reflected by the module, e.g., C*, ΔT, ΔE, ΔU (with D50 and D65 light sources).
However, ISHIGURO does explain that the light receiving side sealing material contains a wavelength converting additive (wavelength conversion material 33, para. 47), and that its purpose is to impact an aesthetic color and visual character to the solar module, such as by fluorescing a blue color (para. 47) and so the module “looks good and is excellent in design” (para. 7). That is, ISHIGURO recognizes that the visual aesthetic color and reflectance substantially impacts the module design, and that the additives can be selected and optimized to achieve a desired appearance.
KANG teaches a solar cell module having wavelength conversion material (nanoparticles 504, Fig. 5A), that function to control the ΔE, absorption, and scattering properties of the module to allow for precise control and tuning of what colors reach a viewer’s eye (para. 56). KANG states the importance of referencing and measuring the 

    PNG
    media_image2.png
    534
    537
    media_image2.png
    Greyscale

LONG describes a measuring method of a photovoltaic device color using “plurality of light sources” (para. 23) including D50 and D65 (para. 27). The purpose of the measurement to better understand the color properties of the module (para. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ISHIGURO and optimize the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ISHIGURO further and measure the L*a*b* and associated values, such as the recited ΔU property, under both D50 and D65 light sources as taught by LONG in order to better understand the color properties of the module. The examiner concludes that skilled artisans would recognize that measuring and comparing the L*a*b* and associated values, such as the recited ΔU property, under both D50 and D65 light sources would yield valuable information and lead them to provide better color uniformity and visual appearance, both important factors identified by ISHIGURO and KANG. The examiner further concludes that the optimization of the ΔU property, including to values within the recited range, would be obvious in order to have achieved a desired visual appearance of the solar module.

Regarding claim 6, the combination of ISHIGURO, KANG, and LONG teaches or would have suggested the solar cell module according to claim 5, comprising a wiring member (conducting wire 14). 
ISHIGURO does not disclose expressly any color system values for light reflected by the module, e.g., C*, ΔT, ΔE, ΔU (with D50 and D65 light sources).
However, ISHIGURO does explain that the light receiving side sealing material contains a wavelength converting additive (wavelength conversion material 33, para. 47), and that its purpose is to impact an aesthetic color and visual character to the solar module, such as by fluorescing a blue color (para. 47) and so the module “looks good and is excellent in design” (para. 7). That is, ISHIGURO recognizes that the visual aesthetic color and reflectance substantially impacts the module design, and that the additives can be selected and optimized to achieve a desired appearance.
KANG teaches a solar cell module having wavelength conversion material (nanoparticles 504, Fig. 5A), that function to control the ΔE, absorption, and scattering properties of the module to allow for precise control and tuning of what colors reach a viewer’s eye (para. 56) (KANG, Table 1 describes ΔE less than 60). KANG states the importance of referencing and measuring the L*a*b* values and that the ΔE preferably are low (para. 58 and Table 1). That is, KANG recognizes that the nanoparticles size and composition are result effective variables that control the desired appearance.  KANG further describes that the nanoparticles can be tuned to conceal the solar cells’ appearance, and also reduce the color contrast and angle-dependence of color, thereby providing better color uniformity, efficiency and cost-effectiveness (para. 31). 

    PNG
    media_image2.png
    534
    537
    media_image2.png
    Greyscale

LONG describes a measuring method of a photovoltaic device color using “plurality of light sources” (para. 23) including D50 and D65 (para. 27). The purpose of the measurement to better understand the color properties of the module (para. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ISHIGURO and optimize the wavelength converting material and the solar module’s corresponding L*a*b* and ΔE values as taught by KANG, including to values within the claimed ranges, in order to have achieved a desired visual appearance of the solar module.  Although the combined references do not expressly teach the chroma C* and chroma difference ΔT, the examiner finds that the cited references provide substantial direction and motivation to lead skilled artisans to adjust and optimize the L*a*b* values under varying conditions 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ISHIGURO further and measure the L*a*b* and associated values, such as the recited ΔU property, under both D50 and D65 light sources as taught by LONG in order to better understand the color properties of the module. The examiner concludes that skilled artisans would recognize that measuring and comparing the L*a*b* and associated values, such as the recited ΔU property, under both D50 and D65 light sources would yield valuable information and lead them to provide better color uniformity and visual appearance, both important factors identified by ISHIGURO and KANG. The examiner further concludes that the optimization of the ΔU property, including to values within the recited range, would be obvious in order to have achieved a desired visual appearance of the solar module.

Regarding claim 11, the combination of ISHIGURO and KANG teaches or would have suggested the solar cell module according to claim 2, comprising a wiring member (conducting wire 14), wherein a chromaticity difference ΔE[m-t] calculated from a measurement value Qm(L*[Qm], a*[Qm], b*[Qm]) for the solar cell itself and a measurement value Qt(L*[Qt], a*[Qt], b*[Qt]) for the back-side protection member itself satisfies the following condition: ΔE[m-t]≤60 (KANG, Table 1 describes ΔE less than 60).

Regarding claim 12, the combination of ISHIGURO and KANG teaches or would have suggested the solar cell module according to claim 2.
ISHIGURO does not disclose expressly any color system values for light reflected by the module, e.g., C*, ΔT, ΔE, ΔU (with D50 and D65 light sources).
However, ISHIGURO does explain that the light receiving side sealing material contains a wavelength converting additive (wavelength conversion material 33, para. 47), and that its purpose is to impact an aesthetic color and visual character to the solar module, such as by fluorescing a blue color (para. 47) and so the module “looks good and is excellent in design” (para. 7). That is, ISHIGURO recognizes that the visual aesthetic color and reflectance substantially impacts the module design, and that the additives can be selected and optimized to achieve a desired appearance.
KANG teaches a solar cell module having wavelength conversion material (nanoparticles 504, Fig. 5A), that function to control the ΔE, absorption, and scattering properties of the module to allow for precise control and tuning of what colors reach a viewer’s eye (para. 56) (KANG, Table 1 describes ΔE less than 60). KANG states the importance of referencing and measuring the L*a*b* values and that the ΔE preferably are low (para. 58 and Table 1). That is, KANG recognizes that the nanoparticles size and composition are result effective variables that control the desired appearance.  KANG further describes that the nanoparticles can be tuned to conceal the solar cells’ appearance, and also reduce the color contrast and angle-dependence of color, thereby providing better color uniformity, efficiency and cost-effectiveness (para. 31). 

    PNG
    media_image2.png
    534
    537
    media_image2.png
    Greyscale

LONG describes a measuring method of a photovoltaic device color using “plurality of light sources” (para. 23) including D50 and D65 (para. 27). The purpose of the measurement to better understand the color properties of the module (para. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ISHIGURO and optimize the wavelength converting material and the solar module’s corresponding L*a*b* and ΔE values as taught by KANG, including to values within the claimed ranges, in order to have achieved a desired visual appearance of the solar module.  Although the combined references do not expressly teach the chroma C* and chroma difference ΔT, the examiner finds that the cited references provide substantial direction and motivation to lead skilled artisans to adjust and optimize the L*a*b* values under varying conditions 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ISHIGURO further and measure the L*a*b* and associated values, such as the recited ΔU property, under both D50 and D65 light sources as taught by LONG in order to better understand the color properties of the module. The examiner concludes that skilled artisans would recognize that measuring and comparing the L*a*b* and associated values, such as the recited ΔU property, under both D50 and D65 light sources would yield valuable information and lead them to provide better color uniformity and visual appearance, both important factors identified by ISHIGURO and KANG. The examiner further concludes that the optimization of the ΔU property, including to values within the recited range, would be obvious in order to have achieved a desired visual appearance of the solar module.

Regarding claim 13, the combination of ISHIGURO and KANG teaches or would have suggested the solar cell module according to claim 3.
ISHIGURO does not disclose expressly any color system values for light reflected by the module, e.g., C*, ΔT, ΔE, ΔU (with D50 and D65 light sources).
However, ISHIGURO does explain that the light receiving side sealing material contains a wavelength converting additive (wavelength conversion material 33, para. 47), and that its purpose is to impact an aesthetic color and visual character to the solar module, such as by fluorescing a blue color (para. 47) and so the module “looks good 
KANG teaches a solar cell module having wavelength conversion material (nanoparticles 504, Fig. 5A), that function to control the ΔE, absorption, and scattering properties of the module to allow for precise control and tuning of what colors reach a viewer’s eye (para. 56) (KANG, Table 1 describes ΔE less than 60). KANG states the importance of referencing and measuring the L*a*b* values and that the ΔE preferably are low (para. 58 and Table 1). That is, KANG recognizes that the nanoparticles size and composition are result effective variables that control the desired appearance.  KANG further describes that the nanoparticles can be tuned to conceal the solar cells’ appearance, and also reduce the color contrast and angle-dependence of color, thereby providing better color uniformity, efficiency and cost-effectiveness (para. 31). 

    PNG
    media_image2.png
    534
    537
    media_image2.png
    Greyscale

LONG describes a measuring method of a photovoltaic device color using “plurality of light sources” (para. 23) including D50 and D65 (para. 27). The purpose of the measurement to better understand the color properties of the module (para. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ISHIGURO and optimize the wavelength converting material and the solar module’s corresponding L*a*b* and ΔE values as taught by KANG, including to values within the claimed ranges, in order to have achieved a desired visual appearance of the solar module.  Although the combined references do not expressly teach the chroma C* and chroma difference ΔT, the examiner finds that the cited references provide substantial direction and motivation to lead skilled artisans to adjust and optimize the L*a*b* values under varying conditions 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ISHIGURO further and measure the L*a*b* and associated values, such as the recited ΔU property, under both D50 and D65 light sources as taught by LONG in order to better understand the color properties of the module. The examiner concludes that skilled artisans would recognize that measuring and comparing the L*a*b* and associated values, such as the recited ΔU property, under both D50 and D65 light sources would yield valuable information and lead them to provide better color uniformity and visual appearance, both important factors identified by ISHIGURO and KANG. The examiner further concludes that the optimization of the ΔU property, including to values within the recited range, would be obvious in order to have achieved a desired visual appearance of the solar module.

Regarding claim 14, the combination of ISHIGURO and KANG teaches or would have suggested the solar cell module according to claim 2, wherein the light receiving side sealing material contains a wavelength converting additive (wavelength conversion material 33, ISHIGURO, para. 47).

Regarding claim 15, the combination of ISHIGURO, KANG, and LONG teaches or would have suggested the solar cell module according to claim 5, wherein the light 

Regarding claim 16, the combination of ISHIGURO and KANG teaches or would have suggested the solar cell module according to claim 2, wherein the solar cell is a backside junction type solar cell (solar cell may be a backside junction type, ISHIGURO, para. 27).

Regarding claim 17, the combination of ISHIGURO, KANG, and LONG teaches or would have suggested the solar cell module according to claim 5, wherein the solar cell is a backside junction type solar cell (solar cell may be a backside junction type, ISHIGURO, para. 27).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ISHIGURO (US 2016/0359064 A1) in view of KANG (US 2018/0342640 A1) as applied to claim 3 above, and further in view of BARNES (US 2010/0231386 A1).
Regarding claim 9, the combination of ISHIGURO and KANG teaches or would have suggested the solar cell module according to claim 3, but does not disclose expressly that the wiring member is a blackened wiring member.
BARNES describes a solar cell module where the visible wiring member is covered with black color to keep the wiring from being seen (para. 47).
.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ISHIGURO (US 2016/0359064 A1) in view of KANG (US 2018/0342640 A1) and LONG (US 2017/0104448 A1).as applied to claim 6 above, and further in view of BARNES (US 2010/0231386 A1).
Regarding claim 18, the combination of ISHIGURO, KANG, and LONG teaches or would have suggested the solar cell module according to claim 6, but does not disclose expressly that the wiring member is a blackened wiring member.
BARNES describes a solar cell module where the visible wiring member is covered with black color to keep the wiring from being seen (para. 47).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ISHIGURO further and “blacken” the wiring member with a black paint or other colored substance as taught by BARNES so that the distinctive conductor pattern cannot be seen from the front (BARNES, para. 47).

Conclusion

THIS ACTION IS MADE FINAL.  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721